UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-7423


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

CHRISTOPHER WILLIAM ODEN,

                     Defendant - Appellant.



Appeal from the United States District Court for the Northern District of West Virginia, at
Martinsburg. John Preston Bailey, District Judge. (3:11-cr-00056-JPB-JES-1; 3:16-cv-
00047-JPB-JES)


Submitted: January 30, 2018                                       Decided: February 2, 2018


Before MOTZ and KEENAN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Christopher William Oden, Appellant Pro Se. Erin K. Reisenweber, Assistant United
States Attorney, Martinsburg, West Virginia, Stephen Donald Warner, Assistant United
States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Elkins, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Christopher William Oden seeks to appeal the district court’s order accepting the

recommendation of the magistrate judge, denying relief on his 28 U.S.C. § 2255 (2012)

motion, and denying his motion for reconsideration. The orders are not appealable unless

a circuit justice or judge issues a certificate of appealability. 28 U.S.C. § 2253(c)(1)(B)

(2012). A certificate of appealability will not issue absent “a substantial showing of the

denial of a constitutional right.” 28 U.S.C. § 2253(c)(2) (2012). When the district court

denies relief on the merits, a prisoner satisfies this standard by demonstrating that

reasonable jurists would find that the district court’s assessment of the constitutional claims

is debatable or wrong. Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003). When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive procedural ruling is

debatable, and that the motion states a debatable claim of the denial of a constitutional

right. Slack, 529 U.S. at 484-85.

       We have independently reviewed the record and conclude that Oden has not made

the requisite showing. Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                 DISMISSED




                                              2